PER CURIAM
ORDER
The Court having considered the petition for disciplinary action, Recommended findings of fact and conclusions of law, petitioner’s exceptions and recommendations and the oral arguments of counsel, it is this 6th day of May, 2003.
ORDERED, by the Court of Appeals of Maryland, a majority of Court concurring, that the charges filed against the respondent, Jonathan Seth Shurberg as set forth in the petition for disciplinary action be, and it is hereby DISMISSED. Costs to be paid by Attorney Grievance Commission of Maryland.